REGAN, Judge.
This is an appeal by the plaintiff, Shields, Inc., from a judgment in favor of the defendant, Southport Petroleum Corporation of Delaware, dismissing its suit for failure to take any steps in the prosecution thereof for a period of five years.
A careful analysis of the record reveals that the amount involved in this appeal exceeds the sum of $2,000. We are, therefore, without jurisdiction and exercising the authority vested in this Court by virtue of the provisions of LSA-R.S. 13:4441, 13:4442, the matter will be transferred to the Supreme Court.
For the reasons assigned it is ordered, adjudged and decreed that this appeal be transferred to the Supreme Court of Louisiana pursuant to law, which transfer is to be effected within sixty days and if such transfer should not be made within that time, then in that event the appeal is to stand as though it had been dismissed. Plaintiff-appellant to pay the costs of the appeal to this Court.
Appeal transferred to Supreme Court.